IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-50861
                           Summary Calendar



UNITED STATES OF AMERICA

          Plaintiff - Appellee

     v.

RAMIRO RANGEL

          Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-02-CR-105-ALL-SS
                       --------------------
                         February 17, 2003

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ramiro Rangel appeals his sentence following a guilty plea

conviction for one count of bank fraud.       Rangel argues that the

district court abused its discretion in making an upward

departure under § 2B1.1 of the Sentencing Guidelines.      Rangel

also asserts that the extent of the upward departure is

unreasonable.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50861
                                 -2-

     The district court did not abuse its discretion, as it

provided acceptable reasons for the departure and the degree of

departure was reasonable.   See United States v. Hefferon, 314

F.3d 211, 227 (5th Cir. 2002).

     AFFIRMED.